 

Application and Certificate for Payment

Document G702" ~ 1992

 

 

TO OWNER: PROJECT: APPLICATION NO: 3 Distribution to:
NEWPORT NEWS, VA 23607 GAITHERSBURG, MD CONTRACT FOR: MG HUNTON MEMORIAL CENTER 9 ARCHITECT
NEWINGTON, VA 22122 INVOICE NO: 26936 BE or

 

CONTRACTOR'S APPLICATION FOR PAYMENT

Application in made for paymnent, as shown below. ii connestion with the Contract
ATA Document G700!4, Continiration Sheet, is alached.

1. ORIGINAL CONTRACT SUM oe ees Ss 2B 746.00 |
2. NET CHANGE BY CHANGE ORDERS 00... s____ 8,666.00 |
3. CONTRACT SUB TO DATE (Line 428 occ cee cae § 37,412.00
4. TOTAL COMPLETED & STORED TO DATE (Crofene Goan TH)... $__ 37,412.00
§. RETAINAGE:

a 0 40 of Completed Work

Minas or Bon G04)

Dn nl HD

bh 0 “aan Stured Material
Malware F ow Goud Beene 00
Fotal Rotainage (artery Se) SAL or Fatal fer Colusa dar (3) So eee 0.00
§. TOTAL EARNED LESS RETAINAGE 000 ccc cee eee Sed F 912.00 |
thing 4 mone Ling 3 Topal)
7. LESS PREVIOUS CERTIFICATES FOR PAYMENT. 20... 0S .

mn ncnm coats

36,212.00

thine 6 from prior Certificates

8. CURRENT PAYMENT DUE 20 cect vee (Sd, 200-00 |
9. BALANCE TO FINISH, INCLUDING RETAINAGE
td ate JT anna Line 6) s 9,00

LHANGE

ORDER SUMMARY . ot

 

“Total changes approved in previaus months by Owner

otal apploved this Month

 

 

 

 

NET CHANGES by

Change Order

Lee ae 7 sh nnn

\UTION: You should sign an original AIA Conwoct Document, on which this

 

 

he
ae

 

AIA Document G792" ~ 1982. Copyright © 1963. 1963. 1565. 15
au isternotianal Traates Unauthorized FO Produc HOA ge os

      

counsel, capyraght@ala org

1978, 1989 and 1982 by Ihe Amencan instate of Arcthiecis, AH rights reserved, WAIRKINT tan Acs
! Hol this MAT Docunet ao: any partion»
possibly diider tha law, Purchasers are permitiad tG mercies bas £19) copies of this dacument when camplated 13 Tepart copynghl vielations of AIA Contract

‘The undersigned Vontracar cerufles that w dhe best of the Contractor's kuow eee. Jaformation
and bee? the Work covered oy tis Apptication tar Payment bas been completed in aecordance
with the Cuntract Dovuments, that all amowiis have been paid by the Contractar for Work tor
which previous Cerificate. lor Payment were insued and payments teceived fran the wae. and
that current payracnt shows herein is nuw duc.

      

 

   

 

G ; HALLMARK TRON WORKS, INC, *
tay. a a. bare: Torrey of Lay
Shae uf fir ae / ‘
County of 7IZE PP .
ae and secur ig. betore « : ; 7, Sena LiFaith '
te dys ; 4 AWRRRK af Vieginia
Poel, boy Notary Pualic

ssnary Publiel VL : is ier Na. 302881

* wen or A aioe 4
Afy commission expires. x OP PR , pa..." - Exorea savant |

 

 

ARCHITECT'S CERTIFICATE FOR PAYMENT

fn accordance with the Coetract Documents. based on up-sile abservations and the data COWL pE SS
this application, the Archiled! certifies ia the Uswner that to the best of the Architect's knowles,
information and belief the Work fas progresscd as indicated. dhe gualey of dhe Work ws in
aveordange with the Contract Decuments. and the Contractor is esditied io povinvat of the
AMOUNT CERTIFI.

AMOUNT CERTIFIED oe ee, worsening: BB ue .
1 itech waplanction ff anoint cvrtlad duces Hon the aenaurit applied dnitad of Racy cai ays
Jpplicanan and on the Couirtittion Sheet dat are ¢ hanged te wortoruy with tte cane certified b
ARCHITECT:
By:

 

S

Date.

 

‘This Certificate is net negotiable. The AMOUNT CERTIEIED is fayahle only t the Cantractey
named hereit, Issuaice, payment and acceptance of paxinent ary withoul propudicgs to any rights af
the Owner or Contactar under this Contract,

tox appears in RED. An original assures nat changes will pol be: obscured,

 

Bocuneat in protected Gy t.9. <. meyEyptd ae
onl ell be pros ncuheu da tha mos
Documents, ¢mad The American institu:

Pal wary resad an cevere cvvel ana ce iapal seat,

 

Alent
of Avctuissts legal

ae
WATA Document G703”- 1992

Continuation Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2
AIA Document G702™. 992. Application and Certificate for Payment, or G732™ 2000, APPLICATION NO: 3
onal as Cerificate fo lek Pa alate Manager as Adviser Edition. APPLICATION DATE: 4/18/2019
vooniminy Contractor's signed certification is 2 ed. ‘i .
in dabulativns below, amounts are in US dollars, PERIOD TO: 1/31/2019
Use Column | on Contracts where variable retainage for line items may apply. ; . ARCHITECT'S PROJECT NO: 5009-2490003 ae
foie neem neeeee rasan ( D nainatmcnge pais nsavleueelicn, La i
| WORK COMPLETED 7 |
| ERE Rieter ciemermioemnd arr pcs TOTAL ' cme,
j ' i ay fea Sie BALANCE Tor j
ITEM m ‘ : - SCHEDULE 14; py PRESENTT ¥ OMPLFETED AND Gs ees ; :
Me DESCRIP THON Of WORK € a $3 ee | Tein 3 r 2RED | SICRELITODAT ny | ae |
5 ahs By horn Dar és { Lee |
bee Ue aoe permenant “e aaa ee cece nee eee ee ' —
FURNISH AND ERECT | |
} STEEL JOISTS AND DECK 21,756 21,756 0 0 21,756 100 0 0G:
AND SUPPORT ANGLES :
a BENT PLATE AT DECK EDGE 3,000 3,000 0 0} 3,600 100 0] 0
3 ELEVATOR HOIST BEAM 1,950 1,950 . 0 0 | 1,950 100 0) 0
4 |ELEVATOR SUMP PIT GRATE __ 800 __ 800 0 0 | __ 800! 400 0: 0
27,506 7,506 0 6 27,506 100 0. a |
!
§  |ANGLE AND BEAM LINTEL 300 900 | 0 Q| 900; 100: 0) 0
§ JOIST BEARING PLATES 340 340 0 Q| _340: 100 0: 6
S| 1,240 | 1/246 6 0 | 1,240 | 100 G| 9
i i
| |_ CHANGE ORDERS !
4-1 CHANGE ORDER NO. 1 - 3,060 3,060 ; 0 0 3,060 106 QO: 0
‘TUBE TO RAISE BEARING | |
| [HEIGHT |
2-1 CHANGE ORDER NO, 2 - 4,406 | 4,406 | 0 0 i 4,406 106 0: 6 |
: ADDED RAILS AT SIDEWALK ; : | |
3-1 ICHANGE ORDER NO. 3 - 1,200 0 1,200 o | 1,200; 100 0: O |
: ELEVATOR PIT LADDER 2, __ _ 4 | | |
8,666 7,466 1,200 0 | 8666; 100 01 OF
i } t
| | |
uranptorat. | SAAED 3G BITP DO (OSA Tog 7
en 2 eeepc ime aes pea oe ta ee a parnbe eeec vt ea ree ke on Ue etree 6 sercenecis ms oe a ee mamerine on
CARTON: You shold sign an original ALA Contract Dacuinent, on which this text appears in RED. An original agsure< that changes will netbe obscured.
AIA Document G703" .- 4992. Copyright @ 1963. 1985, 1968. 1967, 1970, 1978. 1883 and 1902 iy Tha ec inated Weldon Ano OP Sete neg ret ee

Law and latemstonat Troanes Vaaathouzed teproduchan or dlatribution of this AIA" Document, or

soxathle under the law Purchasers gre Rermilted Io reproduce ten (10) copias of this decument whea compliatad.
Cuunsel, capyighiqiaia arg

chitects, All rights reserved. WARNING:
aby Portion GH may tesult by siweare che
To fepart copyright wolations of AIA C

This AIA’ Document is Potech d
and criminal pecativs. and wid ve Prone
vontract Documents, a-tiad The American Institute ol Az

py do tie

by UN, Copyright
RHE extol
chieeks! Wega

Pt ake Ded

 
